 1
 2
 3
                                                                      JS-6
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   CAROL MARY R.,                  )        No. 8:18-cv-882-RGK-FFM
                                     )
11                     Plaintiff,    )
           v.                        )        JUDGMENT
12                                   )
                                     )
13   ANDREW M. SAUL, Commissioner of )
     Social Security Administration, )
14                                   )
                       Defendant.    )
15                                   )
16         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
17   United States Magistrate Judge,
18         IT IS ADJUDGED that the decision of the Commissioner is affirmed and this
19   action is dismissed with prejudice.
20
21   DATED: November 18, 2019
22                                                     R. GARY KLAUSNER
23                                                   United States District Judge

24
25
26
27
28
